Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 21-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24-26, 29, 30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2017/0359737) in view of Mackenzie et al. (US 2020/0029275).

Regarding claim 21, Singh discloses 
An apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor (¶ [0150]: If implemented in software executed by a processor, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium), cause the apparatus to: 
transmit a request for one or more cell global identities associated with one or more cells to a network entity (¶ [0060]: At 430, base station 105-i may receive identifiers associated with neighboring base station 105-h (e.g., over a backhaul link) ... Detecting PCI confusion at 415 may include determining the PCI of neighboring base stations 105-g and 105-h are the same and the ECGIs of base stations 105-g and 105-h are different);
receive neighbor relation related information associated with the one or more cells (¶ [0062]: At 440, if PCI confusion is detected, base station 105-i may transmit an indication to base station 105-g, base station 105-h, or both. The indication may include a request to change PCI or provide information on identifiers (e.g., PCI, ECGI) to allow base station 105-g, base station 105-h, or both to detect PCI confusion); and 
update one or more neighbor relation tables based upon the received neighbor relation related information (¶ [0048]: NRTs may also be updated using information from other base stations 105. For example, a base station may receive a NRT from another base station over a backhaul link 134 (e.g., X2) and may use information within the received NRT to update its own NR; ¶ [0062]: Based on the indication, base station 105-g may change PCI at 445 or base station 105-h may change PCI at 450 to avoid PCI confusion).
Singh discloses all the subject matter of the claimed invention with the exception of initiate a cell global identity reporting procedure based upon one or more reliability parameter. Mackenzie from the same or similar fields of endeavor discloses initiate a cell global identity reporting procedure based upon one or more reliability parameter (¶ [0076]-[0083]: The third eNB 30 then sends a third X2 message to the second eNB 20 which includes data regarding the third eNB 30 (hereinafter known as “compensation data”). In this embodiment, this compensation data includes: the third eNB's capabilities, such as its configuration (i.e. maximum power, E-UTRAN Absolute Radio-Frequency Channel Numbers (EARFCNs), etc.); its services (i.e. 2/3/4G, WiFi, VoLTE, VoWiFi, voice, video, etc.); its QoS (i.e. guarantees regarding reliability, latency, etc.); the eCGI of each base station that has offered to compensate for the third eNB 30 (just the second eNB 20 in this example); information regarding its neighbouring base stations (e.g. eCGI, PCI, X2 information); an identifier (e.g. IMSI) of each UE that the third eNB 30 serves; and a power consumption reading for the third eNB (this could be split into several readings identifying, for example, average and peak power consumptions, power consumption in energy saving mode, power consumption when particular services are active, etc.). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Singh by sending data regarding the eNB including QoS (i.e., guarantees regarding reliability), the eCGI of each base station that has offered to compensate for the eNB, and information regarding its neighbouring base stations (e.g. eCGI, PCI, X2 information) of Mackenzie. The motivation would have been to compensate for the loss of coverage and/or service that was the responsibility of the other base station that is now entering energy saving mode (Mackenzie ¶ [0061]). 
Regarding claim 26 referring to claim 21, Singh discloses A method, comprising: ... (See the rejection for claim 21).

Regarding claims 24 and 29, Singh discloses 
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: transmit information (¶ [0062]: At 440, if PCI confusion is detected, base station 105-i may transmit an indication to base station 105-g, base station 105-h, or both. The indication may include a request to change PCI or provide information on identifiers (e.g., PCI, ECGI) to allow base station 105-g, base station 105-h, or both to detect PCI confusion. Based on the indication, base station 105-g may change PCI at 445 or base station 105-h may change PCI at 450 to avoid PCI confusion. Thereafter, base station 105-g, base station 105-h, and UE 115-d may communicate at 455) based upon the updated one or more neighbor relation tables (¶ [0048]: NRTs may also be updated using information from other base stations 105. For example, a base station may receive a NRT from another base station over a backhaul link 134 (e.g., X2) and may use information within the received NRT to update its own NR).

Regarding claim 25, Singh discloses 
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: receive an indication from the network entity about which network entity is responsible for running cell global identity measurement report configurations (¶ [0062]: At 440, if PCI confusion is detected, base station 105-i may transmit an indication to base station 105-g, base station 105-h, or both. The indication may include a request to change PCI or provide information on identifiers (e.g., PCI, ECGI) to allow base station 105-g, base station 105-h, or both to detect PCI confusion. Based on the indication, base station 105-g may change PCI at 445 or base station 105-h may change PCI at 450 to avoid PCI confusion. Thereafter, base station 105-g, base station 105-h, and UE 115-d may communicate at 455).

Regarding claims 30, Singh discloses 
An apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor (¶ [0150]: If implemented in software executed by a processor, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium), cause the apparatus to: 
receive a request for one or more cell global identities associated with one or more cells from a second network entity (¶ [0060]: At 430, base station 105-i may receive identifiers associated with neighboring base station 105-h (e.g., over a backhaul link) ... Detecting PCI confusion at 415 may include determining the PCI of neighboring base stations 105-g and 105-h are the same and the ECGIs of base stations 105-g and 105-h are different); 
update one or more neighbor relation tables with additional neighbor relations (¶ [0048]: NRTs may also be updated using information from other base stations 105. For example, a base station may receive a NRT from another base station over a backhaul link 134 (e.g., X2) and may use information within the received NRT to update its own NR); and 
transmit neighbor relation related information associated with the one or more cells to the second network entity (¶ [0062]: At 440, if PCI confusion is detected, base station 105-i may transmit an indication to base station 105-g, base station 105-h, or both. The indication may include a request to change PCI or provide information on identifiers (e.g., PCI, ECGI) to allow base station 105-g, base station 105-h, or both to detect PCI confusion).

Regarding claim 32, Singh discloses 
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: receive one or more measurement reports with one or more one or more cell global identities and/or other neighbor relation related information (¶ [0059]: UE 115-d may determine SI from the broadcast message at 415 and may then determine one or more identifiers (e.g., such as ECGI, NHN-ID, or RAT type) associated with base station 105-g at 420. Once the identifying information of base station 105-g is determined by UE 115-d, the UE 115-d may transmit a report including the identifiers of base station 105-g to base station 105-i at 425).

Regarding claim 33, Singh discloses 
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: interpret the one or more received cell global identities and/or other received neighbor relation related information (¶ [0059]: UE 115-d may determine SI from the broadcast message at 415 and may then determine one or more identifiers (e.g., such as ECGI, NHN-ID, or RAT type) associated with base station 105-g at 420. Once the identifying information of base station 105-g is determined by UE 115-d, the UE 115-d may transmit a report including the identifiers of base station 105-g to base station 105-i at 425; ¶ [0060]: At 430, base station 105-i may receive identifiers associated with neighboring base station 105-h (e.g., over a backhaul link). By comparing the identifiers received from base station 105-h and the identifiers in the report transmitted by UE 115-d at 425, the base station 105-i may detect that PCI confusion has occurred between base stations 105-g and 105-h at 435. Detecting PCI confusion at 415 may include determining the PCI of neighboring base stations 105-g and 105-h are the same and the ECGIs of base stations 105-g and 105-h are different).

Regarding claim 34, Singh discloses 
wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: transmit an indication to the second network entity about which network entity is responsible for running cell global identity measurement report configurations (¶ [0062]: At 440, if PCI confusion is detected, base station 105-i may transmit an indication to base station 105-g, base station 105-h, or both. The indication may include a request to change PCI or provide information on identifiers (e.g., PCI, ECGI) to allow base station 105-g, base station 105-h, or both to detect PCI confusion. Based on the indication, base station 105-g may change PCI at 445 or base station 105-h may change PCI at 450 to avoid PCI confusion. Thereafter, base station 105-g, base station 105-h, and UE 115-d may communicate at 455).

Claims 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2017/0359737) in view of Mackenzie et al. (US 2020/0029275) as applied to claims 21 and 26, and further in view of Shetigar et al. (US 2015/0271714).

Regarding claims 22 and 27, Singh in view of Mackenzie discloses all the subject matter of the claimed invention with the exception of wherein at least one entry is missing from an apparatus’s neighbor relation table for the one or more cells. Shetigar from the same or similar fields of endeavor discloses wherein at least one entry is missing from an apparatus’s neighbor relation table for the one or more cells (¶ [0025]: Reports from UE 14 indicating an unknown cell can trigger various operations at source eNB 16(1). The detected cells as reported by UE 14 may or may not be present in NRT 20 at eNB 16(1). If at least one cell is not present in NRT 20, eNB 16(1) may seek more detailed information (e.g., common channel information broadcasted in a SIB) of that cell to populate neighbor cell information 24 corresponding to the missing cell in NRT 20. Using PCI and CGI, eNB 16(1) may fake a handover to the eNB (e.g., 16(2)) of the missing cell, as reported in the measurement report by UE 14). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Singh in view of Mackenzie by detecting cells as reported by UE not being present in NRT at eNB of Shetigar. The motivation would have been to facilitating automatic neighbor relation (ANR) in a wireless telecommunication network environment (Shetigar ¶ [0001]). 

Claims 23, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2017/0359737) in view of Mackenzie et al. (US 2020/0029275) as applied to claims 21 and 26, and further in view of Cheng et al. (US 2021/0120481).

Regarding claims 23 and 28, Singh in view of Mackenzie discloses all the subject matter of the claimed invention with the exception of wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: receive at least one measurement report with a cell global identity for which no neighbor relation table entry exists. Cheng from the same or similar fields of endeavor discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: receive at least one measurement report with a cell global identity for which no neighbor relation table entry exists (¶ [0043]: self-organizing networks (SON) may use an automatic neighbor relation (ANR) function to automatically create and maintain a neighbor list ... The serving base station may then determine whether its neighbor list includes an entry for the detected PCIs. If the neighbor list does not have an entry corresponding to one or more of the detected PCIs, the serving base station may instruct the UE to measure a global cell identifier (e.g., a cell global identity (CGI)) of any unknown cell. The global cell identifier may refer to an identifier through which a cell can be uniquely identified. For example, the CGI may be made up of a public land mobile network (PLMN) identifier, a local area code (LAC), and a cell identifier (e.g., CGI may be determined based on PLMN+LAC+Cell ID). CGI detection may include UE decoding of both a master information block (MIB) and a system information block (SIB) of the unknown cell (e.g., CGI may be determined from SIB1 of the neighbor cell)). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, of Singh in view of Mackenzie by instructing the UE to measure a global cell identifier (e.g., a cell global identity (CGI)) of any unknown cell if the neighbor list does not have an entry corresponding to one or more of the detected PCIs of Cheng. The motivation would have been to provide improved methods, systems, devices, or apparatuses that support measurement configuration for global cell identifier (CGI) reporting (Cheng ¶ [0006]).

Regarding claim 31, Singh in view of Mackenzie discloses all the subject matter of the claimed invention with the exception of wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: perform a configuration using one or more cell global identity measurement report configurations. Cheng from the same or similar fields of endeavor discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: perform a configuration using one or more cell global identity measurement report configurations (¶ [0112]: base station 105-e may transmit a master cell CGI reporting configuration to UE 115-c (e.g., at 425, UE 115-c may receive an indication to determine system information associated with a second cell, ... the master cell CGI reporting configuration (e.g., the CGI report configuration) may include cell and beam specific measurement and reporting configuration). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, of Singh in view of Mackenzie by transmitting a master cell CGI reporting configuration including cell and beam specific measurement and reporting configuration of Cheng. The motivation would have been to provide improved methods, systems, devices, or apparatuses that support measurement configuration for global cell identifier (CGI) reporting (Cheng ¶ [0006]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466